Citation Nr: 1016258	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-31 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a low back injury.

2.  Entitlement to service connection for left leg nerve 
damage, to include as secondary to degenerative disc disease.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1979 to December 
1982, February 1984 to February 1988, and from July 2005 to 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The service treatment records (STRs) show that in 1984 the 
Veteran complained of a back strain after a four mile run.  
He was noted to be in obvious distress, and his movements 
were guarded.  He was diagnosed with a severe chronic strain.  
In 1985 he complained of back pain after carrying some heavy 
wood, and said he had initially been seen in 1982 at Camp 
Pendleton for pain that increased when running.  

After initial followup treatment, the STRs do not show 
further treatment until July 2005, when the Veteran 
complained of lumbar pain for five years.  He described 
having had a lumbar spine injury six years before and being 
released to full duty by a civilian doctor.  In August 2005, 
he said he had fallen onto a manhole cover when running, and 
felt a sharp pain in his lumbar region.  September 2005 
treatment notes indicate that the Veteran had pain radiating 
down his left leg.  In March 2006 he underwent an L5-S1 
discectomy after more conservative treatment, including 
epidural injections, was unsuccessful.  Private treatment 
notes from July 2006 indicate that he had lumbosacral 
radiculopathy.  At a June 2008 examination for Reserve 
service, it was noted that the Veteran continued to have low 
back and left leg pain.  He complained of numbness in the 
left foot, and pain with walking.

The Veteran underwent a VA examination in December 2007.  The 
examiner wrote in a February 2008 report addendum that it is 
less likely than not that the present low back complaint is 
related to his claim of a back injury while running as part 
of physical training (PT) in August 2005 because "no 
significant was found at that time."  The examiner stated 
that his rationale was that the Veteran had a history of 
previous degenerative disease of the lumbar spine and that 
the Veteran was given clearance by a civilian physician to 
join the Marines.  In addition, the examiner stated that an 
"[i]njury to lumbar spine from a PT run is an unlikely 
event."

The examination report does not show that the VA examiner 
considered the Veteran's lumbar injury from around 1999.  
Furthermore, the examiner stated that an injury to the lumbar 
spine was unlikely from running, but he appears to have not 
considered that the Veteran fell in the August 2005 incident.  
In addition, the examiner did not consider whether there is a 
disorder of the Veteran's left leg secondary to degenerative 
disc disease of the lumbar spine.  In Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007), the Court found that once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one.  Therefore, the claim must be 
remanded for a new examination to obtain opinions as to the 
cause or etiology of the Veteran's degenerative disc disease, 
lumbar spine, and left leg nerve damage, to include as 
secondary to degenerative disc disease of the lumbar spine. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence, not already of 
record, which pertains to the claim for 
service connection for degenerative disc 
disease, lumbar spine, and left leg nerve 
damage, to include as secondary to 
degenerative disc disease of the lumbar 
spine.  Invite the Veteran to submit all 
pertinent evidence in his possession, and 
explain the types of evidence that it is 
his ultimate responsibility to submit.

2.  After all available records and/or 
responses from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has expired, 
the RO should arrange for the Veteran to 
undergo a VA examination to evaluate his 
degenerative disc disease, lumbar spine, and 
left leg nerve damage with an examiner other 
than the one who examined the Veteran in 
December 2007.  The claims file, to include a 
copy of this Remand, must be made available to 
the examiner, and the report of the examination 
should include discussion of the Veteran's 
service treatment records, documented medical 
history, and contentions regarding his claimed 
degenerative disc disease of the lumbar spine, 
and left leg nerve damage, to include as 
secondary to degenerative disc disease of the 
lumbar spine.

a.  All appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the 
examiner(s) prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

b.  As to any current degenerative disc 
disease or other low back disorder, the 
examiner should specifically state whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that any 
currently diagnosed disorder (1) arose in or 
as a result of service, (2) pre-existed a 
period of service and was subsequently 
aggravated (i.e., permanently worsened) 
during a period of service, or whether such a 
relationship to service is unlikely (i.e., 
less than a 50-50 probability).

c.  As to any current left leg nerve damage, 
the examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
disorder (1) arose in or as a result of 
service, (2) pre-existed a period of service 
and was subsequently aggravated (i.e., 
permanently worsened) during a period of 
service, or (3) is causally related to or 
aggravated by the degenerative disc disease, 
lumbar spine, or whether such a relationship 
is unlikely (i.e., less than a 50-50 
probability).

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note:  The term "aggravation" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

f.  If any question cannot be answered 
without resorting to speculation or 
conjecture, the examiner must so specify in 
the report, and provide a complete 
explanation as to why such question cannot be 
answered.

3.  Thereafter, the RO should readjudicate the 
Veteran's claims for service connection for 
degenerative disc disease, lumbar spine, 
claimed as a low back injury, and left leg 
nerve damage, to include as secondary to 
degenerative disc disease of the lumbar spine.  
If any benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

